—Order, Supreme Court, New York County (Barbara Kapnick, J.), entered January 8, 1998, which granted plaintiff’s motion for leave to file a late notice of claim, unanimously affirmed, without costs.
Although defendant Transit Authority urges that it has been prejudiced by plaintiff’s delay in filing a notice of claim and that plaintiff’s motion for leave to file a late notice of claim should have been denied, accident reports prepared by the bus driver and a supervisor immediately after the subject accident, documenting the circumstances of plaintiff’s injury, provided *200defendant with timely actual knowledge of the essential facts constituting the claim (see, General Municipal Law § 50-e [5]). Accordingly, defendant’s claim of prejudice is fatally undermined. Concur — Rosenberger, J. P., Williams, Tom, Wallach and Buckley, JJ.